Case 2:19-mj-04644-DUTY Document 3-1 Filed 10/31/19 Page 1 of 4 Page ID #:4


                                                                                          —r        c -r
                                                                                                    ~,X;        O
                                                                                               r=%~                             -.~'~
                                  IN THE UNITED STAT~,S I~IS`TRIC"l~ COURT                     ~~ ~~
                                   FOR "1'HE EASTERN DISTIZIC'T OF TEXAS                       ~~~.
                                             SHERMAN DIVISION                                       :t~
                                                                                               "~~`"~'                          ~~
                                                                                                 ~.
                                                                                                  ~, ,          3               Q
     UNITED STATES ~l~ f1MERICA                                   1           Q~                      ~:-~       n
                                                                         SEALED                A'
     V.


                                                                         Na. 4:19CR ~~ l
    A~DULHAKIM YAI[YA MUHAMED                                 5          Judge
     a.k.a. "Abdule Hakim"
                                                                                ~,~pf                                tip., ._
                                                   INDICTMENT
                                                                                                                           .~~~.
  TIIE t7NITED S`T'ATES GRAND JURY CHARGES:
                                                                                                      QC1' ~ 20f9
                                                 Count One                                     C"lurk, [!,`r. l~i:~i ~ icr
                                                                                                                           C.~r~~rt
                                                                                                           ~ck~k.~

                                                              Violation: 21 U.S.L. ~ 846 ~-`~ -~ ~-~                      -
                                                              (Conspir~cy tc~ Possess with the Ii~terlt to
                                                              Dist~~it~ute and Distribution cif K1~AT)

                  ~I'l~at from someti~nc in ~~r aUout 2015, and c~utinuausl}~ thereafter up to acid

 including the date of this Indictment, in the E;astecn lli5trict of'Cexas and elsewhere,

 Abdulhakim Yahya Mohamed, a.lc.a. "Abdule Hakim," defendant, did 1<~ic~wingly

 and intentionally coml~i~~e, conspire, and agree with other persons known acid

 ua~known to tl~e United Mates Grand Jury, to lc~io~~vin~ly and intentionally poss~;ss

 with the intent to manui~ctu~•e, distz~ibute and poss~;ss with the intent to distribute a

ir~ixture or substance coi~t~ining a detectable ~~mount of 1CI~AT, a violatioia o1~21

U.S.G. ~ 841(x)(1).

                  In violation ol~? I i_1.S.C. ~ 846.




i~~ti~~~~,~e~~~
 r~~~ ~
Case 2:19-mj-04644-DUTY Document 3-1 Filed 10/31/19 Page 2 of 4 Page ID #:5




                                             Count Two

                                                       Violation: 21 LJ.S.C. § 841(a}(1)
                                                      (Possession with the Intent to Distribute
                                                       and Distribution of KHAT)

             That from sometime in or about 2015, and continuously thereaftez• up to and

 including the date of this Indictment, in the pastern District of Texas and elsewhere,

 Abdulhal~im Yahya Mohamed, a.k.a. "Abdule Hakim," defendant, did knowingly and

 intentionally possess with the intent to distribute a mixture or substance containing a

 detectable amount of KHAT, a violation of 21 U.S,C. ~ 841(a)(1).

                  In violation of21 U,S.C. § 841(x)(1).

              NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

                          Ct•iininal Forfeifiure Pursuant to 21 U.S.C. § 853

               As a result of committing the offense charged in this Indictment, the

      defendants shall forfeit to the United States, pursuant to 21 U.S.C. § 846, all property

     used to commit or facilitate the offenses, proceeds from the offenses, and property

     derived from proceeds obtained directly o~~ zndirectly from the offenses, including but

     not limited to the following:

               All such proceeds and/or instruinentaiities at•e subject to fo~•feiture by the

     government.


                                                      ~1 TRUE BILL




                                                      GRAND 3URY FOREPERSON

Indictment
 Page 2
Case 2:19-mj-04644-DUTY Document 3-1 Filed 10/31/19 Page 3 of 4 Page ID #:6




 JOSEPH D. BROWN
 UNITED STATES AT~'ORN~Y



                             ~                     ~%~
 HEATHER             S RATTAN           Date
 Assistant United States Attorney




Indictment
 Page 3
Case 2:19-mj-04644-DUTY Document 3-1 Filed 10/31/19 Page 4 of 4 Page ID #:7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  UNITED STATES OF AMERICA                       §
                                                 §          SEALED
  v.                                             §
                                                 §          No. 4:19CR
  ABDULHAKIM YAHYA MOHAM~D                       §          Judge
   a.lc.a. "11bduZe Hakim"                       §


                                    NOTICE OF PENALTY

                                        Count One


 Violation:                  21 U.S.C. § 846

Penalt                       Not less than 10 years and not more that Life imprisonment, a
                             fine not to exceed $1 Q million, or both; supervised release of
                             at least 5 years;

 SUecial Assessment:         ~~oo.00
                                        Count Two


 Violation:                  21 U.S.C. ~ 841(a)(1)

Penalt                      Not less than 1 Q years and not more that life imprisonment, a
                            fne not to exceed $10 million, or both; supervised release of
                            at least S years;

~ecial Assessrnenf:          $100.00




I~Sotice of Pe~tialty
Page {
